UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6554



BILLY JOE PELFREY,

                                             Plaintiff - Appellant,

          versus


DALLAN FIELDS, Sheriff; DAN FERGUSON, Jail
Administrator; DONALD STEPP, Major; SERGEANT
CARTER;   TOMMY   DAWSON,    Corporal;   EDDIE
HUTINSON, C.O.; J. R. LOCKHART, C.O.; MARGO
ATKINS, C.O.; BERRY LEWIS, C.O.; MIKE ZOLLMAN,
C.O.; JOHN DOE, I (C.O. Pete); JOHN DOE, II
(C.O. Shane),

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CA-99-693-3)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Joe Pelfrey, Appellant Pro Se. Stephen Mark Fowler, PULLIN,
KNOPF, FOWLER & FLANAGAN, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Joe Pelfrey appeals a district court order denying his

objections to a magistrate judge’s order denying his motion for

appointment of counsel in his 42 U.S.C.A. § 1983 (West Supp. 2000)

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2